Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks’ pp.2-3, filed December 8, 2021, with respect to independent claims 1, 9, 17, and 24 have been fully considered and are persuasive. After considering the publication date of The Omnidirectional Media Format (“OMAF”) standard (ISO/IEC 23090-2) which is disclosed in US Pub. No. 2021/0201855 the examiner agrees with the Applicant said standard cannot be considered prior art because its publication date post-dates Applicant’s disclosure. The 35 U.S.C. § 103 rejection of independent claims 1, 9, 17, and 24 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482